Title: To Thomas Jefferson from Elias Boudinot, 1 January 1803
From: Boudinot, Elias
To: Jefferson, Thomas


            
              To the President ofthe United States
              Mint of the United States1st. January 1803
            
            The Director of the Mint of the United States begs leave respectfully to make his annual report on the Issues and State of the Mint.
            He is happy to inform the President, that the Bullion deposited in the Mint during the past year, has far exceeded, what was expected, at the beginning of it; notwithstanding the considerable cheque given to deposits for some time, by frequent reports from the Seat of Government, during the last Session of Congress, that the Mint would be abolished.
            Since the 1st day of January 1802, there has been issued from the Mint a Sum, amounting in the whole, to Five hundred and sixteen thousand one hundred and fifteen Dollars, eighty three Cents, as will appear, in detail, by Schedule No. 1, hereunto annexed, which have been added to the Current Coin of the Union.—Of this Sum, One Hundred and twenty nine thousand seven hundred and thirty Dollars and ninety one Cents, in Value, in Gold, have been coined from Bullion and Gold dust imported into the United States, and collected to the Mint, as a Center, from the different parts of the Union. The Ballance of the Gold Coinage, has been coined from clipped, plugged, and otherwise spoiled Foreign Coins, which have been sent to the Mint as Bullion.—Had not this whole Sum been coined in the United States, it must have been remitted to the European Marketts, in which case the Freight, Insurance, and Commissions, with the profits on the Cents would have amounted to a Sum nearly equal to the Current Expenditures of the Mint.
            All these Deposits were private property, the Certificates for which, were sold, generally, as soon as given, to the Banks in this City, at a Fourth and an half pr.C: Discount for the delay of Coinage.—The Banks are fond of keeping the Coin in their Vaults, as part of their Capitals, on account of the ease with which they are counted, without the trouble of weighing.—The Bank of the United States, indeed, having a considerable part of their Specie in this Coin, have been enabled, for some time past, to cancel their Five Dollars Notes, and to substitute the payment of half Eagles, by which our Coins begin to be more generally dispersed among the People.
            There have never been any of the precious Metals coined on Account of the Government of the United States.—
            Comparative Issues from the Mint, for several Years past, will appear by Schedule No. 2, also, hereunto annexed.—The Current Expences of the Mint, for the past year, have amounted to Seventeen thousand four hundred and sixty two Dollars and sixty five Cents, as will appear from Schedule No. 3, from which the Profits on the Copper Coinage amounting to 5,644.33/100 Dollars should be deducted.—Besides the Cents on hand, we have near Twenty four Tons of Copper Planchetts ready for striking; the Coinage of which are in daily operation, at the rate of Fifteen thousand Cents a day.—
            It is a duty incumbent on the Director of the Mint, respectfully to call the President’s attention to the expiration of the Law of the United States for continuing the Mint at Philadelphia, on the 4th of March next, by its own limitation. It therefore becomes absolutely necessary, that the subject should be brought before Congress, so early, that provision may be made for the Contingency.—If Congress should rise without doing any thing therein, the Mint could not be continued in Philadelphia with propriety; neither could it be removed to the Seat of Government for want of a Law to authorise it.—
            It is but doing justice to merit, to say, that the Officers of the Mint, concerned in the Coinage, and the Workmen, have greatly increased in their professional knowledge, and have acquitted themselves with strict integrity, and particular attention to their several departments for many years past; so that not a Dollar has been lost, except in one solitary instance, when the Culprit was detected by their assiduity and care, prosecuted and punished, and it was by their exertions, that the Mint was kept open during the late distress of the City, by the Fever of last Summer.
            If the Mint should remain in its present situation, there will be a necessity of, at least, two additional Horses, and some repairs to the Machinery, part of it having been repaired the past year from necessity. At least Five hundred Dollars will be necessary in that case, to be added to the usual Estimate, to be appropriated for the purchase of Horses and further repairs to the present Machinery.—
            All which is respectfully submitted to the President by his very obedient and humble Servant,
            
              Elias Boudinot, Director
            
          